Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-21 were directly and indirectly amended. Claims 22-45 were withdrawn from consideration.
	Claims 1-21 are pending.


Response to Arguments

Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive.

	Regarding 112(b) rejection applicant argues the “rejection is completely without merit (not to mention unnecessarily contributing to the striking lack of compact prosecution in this case)”.
	Examiner disagrees. the claim language as stated in the rejection below fail to point out exactly what is claimed to be the novelty since it recites multiple different selection which means the claim recited multiple subject matters, which fail under 112(b) as stated in the form paragraph 2173.05(r) “being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-


Regarding Claims 1, Applicant argues Peterson fail to disclose “wherein … the one or more routines comprise a routine for performing a notification function, and the notification prompts a wearer of the wearable mobile user interface device to perform a work item in the process plant, the assigned work item being assigned by the wearer via a supervisory engine of the process plant”.
Examiner disagrees. Peterson disclose as shown among multiple part of the reference such as shown Para. 0090-0093 disclose controlling process plan comprises a routine to control different areas physically and remotely (wherein the user is communicating remotely as shown in Fig. 1, step 162), Para. 0010, and wherein the system then send a message to any portable device which corresponds to generates  the cited current time corresponds to real-time notification based on the portable device which corresponds to the claimed wearable device, and Para. 0091, wherein the push notification corresponds to generate a notification, and wherein the method of handling an event based on notification received corresponds to perform a work item since the work item was defined in [Para. 0093 in the specification of the instant application as a task created by the user in the process plant], as shown in Para. 0093, and Para. 0070-0075, wherein the routine 500 corresponds to the supervisory engine since the claimed supervisory engine (as defined in Para. 0070-0075 of the instant application as an engine that interact with the user device), since the routine 500 interacts with portable devices to assign different assignments, Peterson.

Examiner disagrees. Since the claim recites any one or more of the following is true and the art is applied to reject (a), the office action addressed one of the cited elements.
	Applicant argues Peterson fail to disclose a wearable mobile user interface device detecting information within the process plant.
	Examiner disagrees. As stated in the rejection below Peterson disclose the method of detecting as shown in Para. 0030-0031, wherein the choke point associated with the control area corresponds to detecting, Peterson
Regarding Claim 15, Applicant argues Peterson fail to disclose “prompts a wearer of the wearable mobile user interface device to perform a work item in the process plant”.
Examiner disagrees. Peterson disclose the prompts wearable device based on the access and location, the wearer to perform a work item as shown in Para. 0011, wherein any wireless portable corresponds to wearable device and wherein the access control granted to the users based on the user rights to control the user’s action, and Para. 0090, wherein the method of handling an event based on notification received corresponds to perform a work item as discloses in Para. 0093.
Regarding Claim 17, Applicant argues Peterson in view of Haddick fail to disclose the user interface device comprising a vibration motor and wherein performing a notification function comprises causing the vibration motor to vibrate in a pattern corresponding to a particular notification type selected from a plurality of notification types.

Regarding Claim 18, Applicant argues Peterson in view of Haddick fail to disclose a wearable mobile user interface device comprising a “routine for facilitating guidance through a process control environment by providing at least an indication of (1) when to make turn or (2) what direction to proceed”.
Examiner disagrees. Peterson in the combination of Peterson in view of Haddick disclose as shown in Para. 0090, the routine requesting information from the user device to send instruction to the portable device which corresponds to routine for facilitating guidance through a process control environment by providing at least an indication of what direction to proceed, based on the device location, as further described in para. 0029 by identifying the geographic location using the GPS.
Regarding Claim 20, Applicant argues Peterson in view of Haddick fail to disclose wherein the routine for causing the processor to communicate with a controller controlling a process executing wherein the process plant comprises a routine for identifying a process control device in physical proximity to the wearable mobile user interface device.
Examiner disagrees. Peterson disclose in Para. 0088, the method of  alarm-notification sent to the user identifying an event within the user location which corresponds to physical proximity with warning or temperature sensor, pressure sensor, or any abnormal event, which corresponds to communicating between the controlling process and the wearable user device.
  
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein any one or more of the following is true” which is merely listing of different selection of operations or description of how the system will operates. It is unclear to the examiner which of the listed options distinctly point out the claimed invention. Clarification is required. 
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1, 4-7, 10-15, 18-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peterson et al. (Peterson hereinafter) US Patent Application Publication No. 20090065578 filed Sep. 5, 2008.

Regarding Claim 1, Peterson discloses a wearable mobile user interface device for controlling a process plant, the wearable mobile user interface device comprising:
	a housing configured to secure the wearable device to a user (Para. 0005);
a processor, disposed within the housing, communicatively coupled to a network (Para. 0020, Peterson);
	a memory device, disposed within the housing, communicatively coupled to the processor (Para. 0020, Peterson);
a display, disposed within or physically coupled to the housing, communicatively coupled to the processor (Para. 0034, Peterson); and
	one or more routines stored on the memory device and executable by the processor to cause the processor to communicate with a process controller controlling a physical process executing within the process plant (Para. 0090, wherein the routine may performed locating verification or initiate a separate routine to verify the location corresponds to process controlling a physical process  Peterson), the controller communicatively coupled to a plurality of field devices in the process plant and operating to control the field devices to perform a physical function within the process plant (Para. 0038, wherein the method of determining the physical location of the portable device and measuring the signal, sending the measurement reports corresponds to physical function, Peterson), wherein any one or more of the following is true:

(b)    the wearable mobile user interface device further comprises a vibration motor and wherein performing a notification function comprises causing the vibration motor to vibrate in a pattern corresponding to a particular notification type selected from a plurality of notification types having respective corresponding vibration patterns,
(c)    the wearable mobile user interface device further comprises a routine for facilitating guidance through a process control environment by providing at least an indication of (1) when to make a turn or (2) what direction to proceed,
(d)    the routine for causing the processor to communicate with a controller controlling a process executing within the process plant comprises a routine for identifying a process control device in physical proximity to the wearable mobile user interface device by the wearable mobile user interface device detecting information within the process plant, the information being associated with the process control device.

Regarding Claim 18, Peterson discloses a wearable mobile user interface device of claim 1, wherein at least (c) is true (Para. 0078, wherein the method of displaying forms of environment of the process plan to the user using a portable devise corresponds to wearable user interface, Peterson).
Regarding Claim 4, Peterson discloses a wearable mobile user interface device of claim 1, wherein the processor is communicatively coupled to a network via an intermediary device (Para. 0041, wherein the GPS communicating with the satellite corresponds to intermediary device, Peterson).
	Regarding Claim 5, Peterson discloses a wearable mobile user interface device of claim 4, wherein the intermediary device is a tablet or a smart phone (Para. 0065, Peterson).
	Regarding Claim 6, Peterson disclose a wearable mobile user interface device of claim 1, further comprising a biometric sensor (Para. 0051, Peterson).
	Regarding Claim 7, Peterson disclose a wearable mobile user interface device of claim 6, wherein the biometric sensor is a heart rate sensor (Para. 0051, Peterson).
Regarding Claim 10, Peterson disclose a wearable mobile user interface device of claim 1, further comprising a geolocation receiver (0015, Fig. 4, wherein the geographic location corresponds to geolocation receiver, Peterson).

	Regarding Claim 12, Peterson disclose a wearable mobile user interface device of claim 1, wherein the one or more routines comprise a routine for performing a notification function (Para. 0075, wherein performing a real-time notification corresponds to routine for performing notification, Peterson).
Regarding Claim 13, Peterson discloses a wearable mobile user interface device of claim 12, wherein the notification function notifies a wearer of the wearable mobile user interface device of an emergency (Para. 0054, wherein the method of identifying a possible emergency to notify a user by accessing the user information as further described in Para. 0055, Peterson).
	Regarding Claim 14, Peterson discloses a wearable mobile user interface device of claim 12, wherein the notification function notifies a wearer of the wearable mobile user interface device of a process control alarm (Para. 0055, Peterson).
Regarding Claim 19, Peterson disclose a wearable mobile user interface device of claim 1, wherein the routine for causing the processor to communicate with a controller controlling a process executing within the process plant comprises a routine for modifying the operation of a process control device by changing a process control parameter, or a routine for facilitating the commissioning of a process control device (Para. 0079, wherein the method of access control would allow the modification of certain elements corresponds to routine for modification, Peterson).	
Regarding Claim 20, Peterson discloses a wearable mobile user interface device of claim 1, wherein at least (d) is true (Para. 0063, wherein the routine or procedure selects a device with 
Regarding Claim 21, Peterson disclose a wearable mobile user interface device of claim 20, wherein the information detected by the wearable mobile computing device includes data from an RFID or NFC device (Para. 0030-0031, wherein the choke point associated with the control area corresponds to detecting, Peterson).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 3, 8-9, 16-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (Peterson hereinafter) US Patent Application Publication No. 20090065578 filed .

	Regarding Claim 2, Peterson discloses a wearable mobile user interface device of claim 1. However, Peterson doesn’t clearly disclose wherein the housing has the general form of a wrist watch and is configured to be removably affixed to the user in the manner of a wrist watch. On the other hand, Haddick disclose wherein the housing has the general form of a wrist watch and is configured to be removably affixed to the user in the manner of a wrist watch as shown in Fig. 32, which corresponds to housing has a form of a wrist watch as further described in Para. 0719. 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Peterson, with the teachings of Haddick, wherein the wearable the housing has the general form of a wrist watch as and is removably affixed to the user in the manner of a wrist watch shown in Fig. 32, Para. 0634, wherein the cited plurality of different mobile devices such as worn on the arm, hand and wrist corresponds to wherein the wearable the housing has the general form of a wrist watch and is removably affixed to the user in the manner of a wrist watch. 
Modification would have been obvious to one of ordinary skill in the art because it would be more efficient to send messages to the user with new offers or the like via a wearable device such as wrist watch as shown in Para. 0750.	

Modification would have been obvious to one of ordinary skill in the art because it would be more efficient when the user wish to participate in a video call or video conference which wearing the glassed as described in Para. 0702.	
Skilled artisan would have been motivated to integrate the housing in a pair of glasses to assure the user wear and remove it easily.
Regarding Claim 8, Peterson disclose all the claimed limitations as stated in the rejection above. However, Peterson doesn’t disclose a wearable mobile user interface device of claim 6, wherein the biometric sensor is a pulse oximeter. On the other hand, Haddick disclose a wearable mobile user interface device wherein the biometric sensor is a pulse oximeter (Para. 0616, wherein the method detecting the pulse rate; beat-to-beat, since as stated in the Haddick the number of sensors used for monitoring the condition of the wearer of the person proximity to the wearer which corresponds to biometric sensor is a pulse Haddick). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Peterson, with the teachings of Haddick, to detect pulse rate, and heart activity.
Modification would have been obvious to one of ordinary skill in the art because it would be more efficient monitoring the person respiration rate, oxygen consumption among other things as shown in Para. 0616.	

	Regarding Claim 9, Peterson disclose a wearable mobile user interface device of claim 6, wherein the biometric sensor as shown in Para. 0088. Peterson doesn’t explicitly disclose the biometric sensor is a fingerprint sensor. On the other hand, Haddick disclose the biometric sensor is a fingerprint as shown in Para. 0624, wherein the method of collecting biometric data such as fingerprint, maybe used to identify a user when the collected data is search and compared against onboard and network databases. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Peterson, with the teachings of Haddick, to provide a fingerprint sensor to identify the user.
Modification would have been obvious to one of ordinary skill in the art to detecting the user identity using a fingerprint as shown in Para. 0624, Haddick).
	Regarding Claim 16, Peterson discloses all the limitations as stated above. However, Peterson doesn’t explicitly disclose a wearable mobile user interface device of claim 1, further comprising a vibration motor and wherein performing a notification function comprises causing the vibration motor to vibrate. 
On the other hand Haddick disclose a wearable mobile user interface device of claim 1, further comprising a vibration motor and wherein performing a notification function comprises causing the vibration motor to vibrate as shown in Para. 1028, wherein the method of detecting a data event and transmitted over a wireless network corresponds to vibrate notification, which would notify the user using a graphical display as further described in Para. 1025. 

Modification would have been obvious to one of ordinary skill in the art to notify the user as further described in Para. 0629.
	Regarding Claim 17, Peterson discloses all the limitations as stated above. However, Peterson doesn’t explicitly disclose a wearable mobile user interface device of claim 1, wherein at least (b) is true. 
On the other hand, Haddick disclose a wearable mobile user interface device of claim 1, wherein at least (b) is true as shown in Para. 1028, wherein the method of detecting a data event and transmitted over a wireless network corresponds to vibrate notification, which would notify the user using a graphical display as further described in Para. 0688, wherein the method notifying the user direction of a sound or threat. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Peterson, with the teachings of Haddick, to provide a vibration motor to notify a user via a vibration.
Modification would have been obvious to one of ordinary skill in the art to notify the user as further described in Para. 0629.
	

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
	Labuschagne et al. 20200324104 related to nerve stimulation apparatus and method using a wearable device.
	Boesen et al. 20180277123 related to gesture controlled multi-peripheral management.
	Beoughter et al. 20160132046 related to a method and apparatus for controlling a process pant with wearable mobile control devices.
	Lee 20150135310 related to persistent authentication using sensors of a user wearable device.

Point of Contact



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        January 4, 2022